Appeal by the defendant from a judgment of the Supreme Court, Kings County (Brennan, J.), rendered November 5, 2001, convicting him of burglary in the second degree, criminal trespass in the second degree, and petit larceny, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
There is no merit to the defendant’s contention that he was *750denied the effective assistance of counsel. Any error in eliciting or in failing to object to hearsay or bolstering testimony “was at most a mistaken judgment as to trial strategy and cannot be characterized as ineffective assistance of counsel” (People v Jackson, 52 NY2d 1027, 1029 [1981]; see People v Beaty, 231 AD2d 909 [1996]; People v Mercedes, 182 AD2d 778, 779 [1992]; People v Greene, 160 AD2d 726 [1990]). Under the circumstances of this case, the defense counsel provided meaningful representation (see People v Benevento, 91 NY2d 708, 714 [1998]; People v Baldi, 54 NY2d 137, 147 [1981]).
The defendant’s contention that his adjudication as a persistent violent felony offender violated his right to a jury trial pursuant to Apprendi v New Jersey (530 US 466 [2000]) is unpreserved for appellate review and, in any event, is without merit (see People v Rosen, 96 NY2d 329, 335 [2001], cert denied 534 US 899 [2001]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). S. Miller, J.P., Goldstein, Adams and Crane, JJ., concur.